UNPUBLISHED

                 UNITED STATES COURT OF APPEALS
                     FOR THE FOURTH CIRCUIT


                                 No. 18-1751


FRIZZELL CARRELL WOODSON,

              Plaintiff - Appellant,

         v.

UNITED STATES OF AMERICA,

              Defendant - Appellee.



                                 No. 18-1752


FRIZZELL CARRELL WOODSON,

              Plaintiff - Appellant,

         v.

UNITED STATES OF AMERICA,

              Defendant - Appellee.



                                 No. 18-1753


FRIZZELL CARRELL WOODSON,

              Plaintiff - Appellant,
             v.

UNITED STATES OF AMERICA,

                   Defendant - Appellee.



                                      No. 18-1754


FRIZZELL CARRELL WOODSON,

                   Plaintiff - Appellant,

             v.

UNITED STATES OF AMERICA,

                   Defendant - Appellee.



                                      No. 18-1755


FRIZZELL CARRELL WOODSON,

                   Plaintiff - Appellant,

             v.

UNITED STATES OF AMERICA,

                   Defendant - Appellee.



Appeals from the United States District Court for the Eastern District of Virginia, at
Richmond. Henry E. Hudson, Senior District Judge. (3:18-cv-00278-HEH; 3:18-cv-
00279-HEH; 3:18-cv-00280-HEH; 3:18-cv-00282-HEH; 3:18-cv-00281-HEH).



                                            2
Submitted: November 15, 2018                                Decided: November 19, 2018


Before MOTZ and HARRIS, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed in part, dismissed in part by unpublished per curiam opinion.


Frizzell Carrell Woodson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                              3
PER CURIAM:

       Frizzell Carrell Woodson appeals the district court’s orders dismissing his

complaints and ordering him to show cause why a prefiling injunction should not issue.

With respect to the court’s dismissal of Woodson’s claims, we have reviewed the record

and find no reversible error. Accordingly, we affirm for the reasons stated by the district

court. Woodson v. United States, No. 3:18-cv-00278-HEH (E.D. Va., June 5, 2018);

Woodson v. United States, No. 3:18-cv-00279-HEH (E.D. Va., June 5, 2018); Woodson v.

United States, No. 3:18-cv-00280-HEH (E.D. Va., June 5, 2018); Woodson v. United States,

No. 3:18-cv-00282-HEH (E.D. Va., June 5, 2018); Woodson v. United States, No. 3:18-cv-

00281-HEH (E.D. Va., June 5, 2018).

       To the extent Woodson seeks to appeal the show cause portion of the district court’s

orders, this court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (2012),

and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (2012); Fed. R. Civ. P.

54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949). This portion

of the orders constitutes neither a final nor an appealable interlocutory or collateral order.

Accordingly, we dismiss this portion of the appeals for lack of jurisdiction.

       We deny Woodson’s motions for default judgment, to show cause, and to

deconsolidate. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                      AFFIRMED IN PART,
                                                                      DISMISSED IN PART


                                              4